

fy2020q18kexhibit103image.jpg [fy2020q18kexhibit103image.jpg]
March 5, 2020




Richard L. Clemmer
rick.clemmer@nxp.com


Dear Rick,


This letter agreement (“Agreement”) serves to confirm your transfer as of May
28, 2020 to the employing entity NXP USA, Inc. (“NXP” or “the Company”), with a
home-based location in the U.S. Please note that the following terms will apply
to your employment as a result of your transfer.


1.
In view of your transition from your position as chief executive officer and
member of the board of directors of NXP Semiconductors N.V. (“NXPI”), your
management service and employment agreement with NXPI will end as of May 28,
2020. Effective the same date, May 28, 2020, you will enter into the temporary
employment of the Company.



2.
Your employment with the Company will terminate on October 31, 2021, unless
terminated on an earlier date by the Company for any reason (“Separation Date”),
or unless extended by written agreement between you and the Company (hereinafter
referred to as the “Extension”). In the event of your termination of employment
by the Company, other than for Cause, prior to the Separation Date, you will be
entitled to a fixed gross severance amount (“Severance Payment”), provided you
sign and return the General Release in the form attached as Exhibit A within
seven days following your Separation Date. The Severance Payment to be paid to
you shall be 100% of the base salary you would have been entitled to between the
Separation Date and October 31, 2021, which payments will all be made within one
month after the Separation Date. In the event of your termination for Cause, you
shall not be entitled to the Severance Payment. “Cause” shall for purposes of
this Agreement be understood to be present only if the Company shows that
termination is based on material breaches of your obligations owed to the
Company or any Affiliate of the Company to the detriment of the Company or any
of its Affiliates, which breaches must be of a nature and severity that render
your continued employment unbearable for the Company, or if you breach your
non-compete and non-solicitation obligations as laid out in Section 8 below.
Criminal acts that materially injures the Company, committed by you against the
Company or any of its Affiliates always qualify as Cause. “Affiliates” shall for
purposes of this Agreement be understood to be NXPI or any of the subsidiaries
owned by NXPI.



3.
From May 28, 2020 until your Separation Date, you will act as Strategic Advisor
to the Chief Executive Officer (“CEO”) of NXPI, and you will continue to assist
NXP with the transition of your duties and other tasks as needed and requested
by the CEO of NXPI.



4.
Your bi-weekly salary will be $US$ equivalent of 46,153.86 euros, using EUR/USD
exchange rate on May 28, 2020 (gross) and will be paid in accordance with our
normal payroll schedule. You will be eligible for NXP’s Group Employee Benefit
Programs. However, you agree that you will not enroll in any benefit program to
the extent it would result in you receiving duplication of any benefits as
provided in this Agreement, such as the health benefits as described in Section
9 below. You will be eligible for an annual incentive payment for the period
January 1, 2020 through May 28, 2020, at realization and payable per the process
applicable to NXP employees generally. You will not be entitled to any annual
incentive over the period as of May 28, 2020.



5.
Annually, you will be entitled to receive a physical examination. Expenses
relating to your annual physical will be paid for by the Company.



6.
Your seniority rights accrued since January 1, 2009 during your employment with
NXP Semiconductors N.V. and its group companies will be acknowledged by the
Company.



7.
Your participation in any NXP Semiconductors N.V. Long Term Incentive (LTI)
plans or agreements will continue to be governed by the terms of those plans and
agreements. Further note that with regard to your LTI awards, the following
terms shall continue to apply:



NXP Semiconductors, 6501 William Cannon Drive West, Austin, Texas 78735
www.nxp.com

--------------------------------------------------------------------------------






•
Reboot RSUs and Reboot PSUs granted on July 26, 2018 shall continue to vest
until July 26, 2021 (full vesting), unless in the event of your termination for
Cause prior to July 26, 2021. Reboot PSUs will vest subject to achieving the
targets. NXPI shares for vested Reboot RSUs and Reboot PSUs will be delivered
per the process applicable to NXP employees generally.

•
PSUs and RSUs granted on October 29, 2019 shall continue to vest until the
Separation Date (pro rata vesting), unless in the event of your termination for
Cause. 2019 PSUs will pro rata vest subject to achieving the targets. NXPI
shares for (pro rata) vested 2019 RSUs and PSUs will be delivered per the
process applicable to NXP employees generally.

•
Any other Long Term Incentives (all of which were granted before July 2018,
including the RSU grant in October 2017) will continue to vest until the
Separation Date.

•
Any PSUs/RSUs that are unvested as of the Separation Date will become null and
void, and not exercisable anymore, without compensation. This is to confirm
that, in the event of an Extension of this Agreement beyond October 31, 2021 or
in the event you are appointed and take on a directorship of NXPI effective
immediately following the Separation Date, any unvested RSUs and PSUs shall
continue to vest during the Extension and during your NXPI directorship.

•
Vested stock options are exercisable until the 10th anniversary of the grant
date.

•
Current Accelerated Vesting at Change of Control, as laid down in the resolution
of September 1, 2016 of the Nominating & Compensation Committee of the Board of
Directors of NXPI shall remain applicable until the Separation Date, on the
understanding that if a transaction that would constitute a Change of Control is
substantially agreed upon prior to the Separation Date, but is not consummated
until after the Separation Date, any outstanding and unvested LTI’s awarded to
you prior to the Separation Date will fully vest on, and subject to, the date
the Change of Control transaction is consummated.

•
Also, the current death arrangements on your LTI’s remain applicable until the
Separation Date. This means that, notwithstanding what is stipulated in the
respective LTIP terms and conditions, in case your employment with the Company
terminates as a result of your death (“death in service”), your unvested LTIs
(including any NXP stock options, PSUs and RSUs) will fully (for 100%) vest
(accelerated vesting). As a consequence, in case of your death in service, your
unvested LTIs will become unconditional on the date of your death in service,
and as of such date, no time vesting requirements will apply anymore. PSUs will
continue to fully vest subject to achieving the targets, provided that any
performance conditions are guaranteed to have achieved at target level as a
minimum.

•
You will not be entitled to any new LTI grants as of May 28, 2020.



8.
In consideration of your employment by NXP, including without limitation the
salary and other compensation paid to you, and your receipt of and access to
confidential information of NXPI and its Affiliates, you explicitly agree that
until the earlier of (i) one year from the Separation Date, and (ii) June 1,
2022, you may not, without the Company’s prior written consent, directly or
indirectly, for yourself or for others, for payment or otherwise, in any way
work for or be involved with or have an interest in Analog Devices, ARM, Bosch,
Broadcom, Cypress, Infineon, Intel, Marvell, Maxim Integrated Products,
MediaTek, Microchip, NVIDIA, ON Semiconductor, Qualcomm, Renesas, Samsung LSI,
Silicon Laboratories, STMicroelectronics, TeleChips and Texas Instruments, which
for the avoidance of doubt shall not include investments in these listed
companies. It is also explicitly confirmed that you may continue your current
activities as chairman of the board and equity owner of Privafy, Inc.
Furthermore, you may not, directly or indirectly and in any capacity whatsoever,
actively solicit or actively endeavor to entice away or actively recruit any
employees of NXP or its Affiliates in said period.



9.
The Company will take out for you and your family the following Aetna Global
coverage: Global Medical, International Employee Assistance Program (IEAP),
Prescription Drug Coverage, Vision Coverage, and Comprehensive Dental Coverage.
The Company will reimburse 100% for all costs eligible for reimbursement under
the terms of the policy, as well as the premiums.



10.
NXP Corporate Fiscal in consultation with Price Waterhouse Coopers will continue
the tax support and assist you in the filing of your annual tax returns for The
Netherlands and US for the tax years 2020 and 2021. The tax support will not
cover the period as of tax year 2022.





2



--------------------------------------------------------------------------------




11.
You are required to sign NXP’s Intellectual Property Agreement as attached to
this Agreement.



12.
The Current repatriation approach for you as approved and laid down in the
resolution of October 4, 2019 of the Compensation Committee of the Board of
Directors of NXPI shall remain applicable until the Separation Date.



13.
Except where otherwise specified, this Agreement sets forth the entire Agreement
between the parties pertaining to the subject matters of this Agreement, and
supersedes and replaces any prior contracts, agreements or understandings,
whether written or oral, between you and NXP, its affiliated entities (which
includes NXP Semiconductors N.V.) and/or (members of) its Board of Directors.
Going forward, you will be subject exclusively to the terms and conditions of
employment, and exclusively be entitled to the compensation, reimbursements and
allowances, as described in this Agreement and in the plans, policies and
procedures applicable to NXP USA, Inc. employees. Furthermore, by entering into
employment with NXP USA, Inc., you are voluntarily terminating your employment
and/or role and function with any other NXP affiliated entity, with any
applicable notice periods waived.



14.
This Agreement shall, in all respects, be interpreted, enforced, and governed
under the laws of the State of Texas. You agree that any litigation concerning
this Agreement shall be brought in the federal courts of Texas, unless otherwise
provided for in a plan document.



Please acknowledge your agreement to the terms of your transfer by signing and
returning a scanned copy of this letter via email to jan.vernon@nxp.com. The
effective date of your transfer will be May 28, 2020.


Sincerely,


NXP USA, Inc.
 
 
 
 
Peter Smitham
 
 
 
/s/ Peter Smitham
 
 
 
Signature
 
Date: March 5, 2020
 
 
 
 
 



I hereby agree to and accept the foregoing terms and conditions:
 
 
 
 
/s/ Richard L. Clemmer
 
 
 
Richard L. Clemmer
 
Date: March 5, 2020
 
 
 
 
 



3



--------------------------------------------------------------------------------





EXHIBIT A – GENERAL RELEASE


In exchange for the Severance Payment, and other consideration of value, you
agree to the following:


1)    You agree to release NXP USA, Inc. and its past and present affiliated
companies (“NXP”), and their past and present officers, directors, agents and
employees (collectively “Releasees”) from any and all claims, known or unknown,
that in any way arise from or relate to your employment with NXP or the
termination thereof, or that relate to any events or circumstances that occurred
prior to the date of your execution of this General Release. In releasing them
from all claims, you understand that such a release includes, but is not limited
to, any type of employment, discrimination, or termination claim you may have,
including claims arising under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Equal Pay Act, the Family and Medical Leave
Act, the National Labor Relations Act, the Fair Labor Standards Act, and any
other federal, local or common laws regarding rights or claims relating to
employment, to the maximum extent such released claims are permitted by law.
Your release also includes all age discrimination claims under the Age
Discrimination in Employment Act or any comparable state or local law.


You represent and warrant that you do not presently have on file, and further
represent and warrant to the maximum extent allowed by law that you will not
hereafter file, any lawsuits, claims, charges, grievances or complaints against
the Releasees in or with any administrative, state, federal or governmental
entity, agency, board or court, or before any other tribunal or panel of
arbitrators, public or private, based upon any actions or omissions by the
Releasees occurring prior to your Separation Date.


You understand that this Release extends to all claims of any nature and kind,
known or unknown, past or present, which you may have against NXP


This release does not include claims that by law cannot be waived by you, such
as your right to file a charge or complaint with governmental agencies. You do,
however, waive any rights to collect money damages or to reinstatement as a
result of your employment with NXP or the termination of that employment.
Nothing in this General Release shall be construed to prohibit you from
reporting conduct to, providing truthful information to, or participating in any
investigation or proceeding conducted by any federal or state government agency.


Finally, you understand that by signing this General Release you are not
releasing any accrued and vested rights you have under NXP benefit plans that
survive separation from employment under the terms of the plans.


2)    You agree that you have continuing obligations pertaining to
confidentiality and non-competition pursuant to the Employment Agreement signed
by you, and you further agree that all information possessed by you relative to
the activities of NXP which is of a secret or confidential nature, which may
include but is not limited to customer lists, pricing, technical and production
know-how, developments, inventions, processes, or administrative procedures, is
the property of NXP or its licensors, as the case may be, and you shall not use
for the benefit of others or disclose to others such information so long as its
secret or confidential nature is preserved by NXP. Nothing herein shall prevent
you from using and availing yourself of your general technical, engineering and
inventive skill, knowledge and experience, including that pertaining to or
derived from the non-secret and non-confidential aspects of the activities of
NXP.


3)    From your Separation Date, and for as long thereafter as will be
reasonably necessary, you agree to cooperate fully with NXP, taking into account
any new employment obligations, in any investigation, negotiation, litigation or
other action arising out of transactions in which you were involved or of which
you had knowledge during your employment by NXP. If you incur any business
expenses in the course of performing your obligations under this section, you
will be reimbursed for the full amount of all reasonable expenses upon your
submission of adequate receipts confirming that such expenses actually were
incurred.




4



--------------------------------------------------------------------------------




4)    You agree that you will not, directly or indirectly, make or cause to be
made any statement, observation or opinion disparaging the business, goodwill or
reputation of NXP, which includes its officers and employees. Nothing contained
in this General Release is intended to prevent you from testifying truthfully in
any legal proceeding.


5)    This General Release shall, in all respects, be interpreted, enforced, and
governed under the laws of the State of Texas applicable to contracts executed
and performed in Texas without giving effect to conflicts of law principles. You
agree that any litigation concerning this General Release shall be brought in
the state or federal courts of Texas, unless otherwise provided for in a plan
document.


You should know that by law you must be given at least twenty-one (21) days to
consider this General Release. Furthermore, you may revoke this General Release
within seven (7) days after signing. This General Release will not become
effective or enforceable until the seven (7) day revocation period has expired.




 
 
 
 
Signature
 
Date
 
 
 
 
 





5



--------------------------------------------------------------------------------








fy2020q18kexhibit103image.jpg [fy2020q18kexhibit103image.jpg]     


NXP BUSINESS CODE OF CONDUCT AND INTELLECTUAL PROPERTY AGREEMENT



In consideration of my employment by NXP Semiconductors N.V. or any of its
affiliates (“the company”) during such time as may be mutually agreeable, and in
consideration of the salary or wages paid to me and of access to the company’s
confidential information given to me, I agree:


1.
Not to use, publish or otherwise disclose (except as my job requires) either
during or after my employment, any secret or confidential (proprietary)
information or data of the company or its customers or any other third party
received by the company in confidence (collectively “Trade Secret Information”).



2.
Upon the termination of my employment, to deliver promptly to the company all
written and other materials that relate to the business of the company.



3.
To disclose promptly, and hereby assign and agree to assign, without further
compensation, to the company as its exclusive property, all inventions,
technical innovations, business innovations, works of authorship and any other
intellectual property developed or conceived by me alone or with others, while I
am employed, which: (a) pertains to any line of the businesses, work or
investigations of the company or its affiliates, (b) pertains to any
demonstrably anticipated business, research or development of the company or its
affiliates, (c) is suggested by or result from work that I may do for the
company or its affiliates, or (d) is aided by use of time, materials,
facilities, patents, trade secrets, know-how, technology, confidential
information, ideas, copyrights, trademarks, and service marks and any and all
rights, applications and registrations relating to them of the company or its
affiliates. This or any other provision of this agreement, if found to be
invalid, illegal or unenforceable, will be revised only to the extent necessary
to make it valid, legal and enforceable.



4.
To make and maintain for the company adequate and current written records of
such intellectual property.



5.
To perform all reasonable acts (such as execution of all necessary papers) and
otherwise provide proper assistance (at the company’s request) during and
subsequent to my employment to enable the company to obtain patents, copyrights
or other legal protection for such intellectual property in any and all
countries.



6.
Not to disclose or utilize in my work any proprietary information of others
(including that of any prior employers) or any intellectual property of my own
that is not included within the scope of paragraph 3 and for which I do not
agree to grant the following license. For any intellectual property of my own or
that I have the right to license and that I use, or cause to be used, in my work
for the company or its affiliates (collectively “Utilized Intellectual
Property”), I agree and hereby agree to grant to the company a non-exclusive,
worldwide, perpetual, irrevocable , sub-licensable, royalty-free, fully paid-up
license under the Utilized



6



--------------------------------------------------------------------------------




Intellectual Property to (a) make, have made, use, sell, offer for sale and
import any product or service, (b) practice and perform any method and (c)
reproduce, distribute, prepare and have prepared derivative works.


7.
To abide by the ethical and legal principles as set forth in the NXP Business
Code of Conduct and affiliated directives, policies and codes, as established
and amended from time to time.



8.
I have the right under 18 U.S.C. § 1833(b) to disclose Trade Secret Information:
(1) in confidence to a Federal, State or local government official, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law, or (2) in a document filed in a lawsuit or other proceeding,
but only if the filing is made under seal and protected from public disclosure.
Nothing in this agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of Trade Secret Information that are expressly
allowed by 18 U.S.C. § 1833(b).





 
 
 
 
 
 
RICHARD L. CLEMMER
 
 
 
 
 
EMPLOYEE SIGNATURE, MARCH 5, 2020
 
JENNIFER WUAMETT, MARCH 5, 2020
 
 
(Company Representative)
 
 
 





18 U.S.C. § 1833(b). IMMUNITY FROM LIABILITY FOR CONFIDENTIAL DISCLOSURE OF A
TRADE SECRET TO THE GOVERNMENT OR IN A COURT FILING.— (1) IMMUNITY.—An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that—(A) is made—(i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. (2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT. —An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual—(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.


7

